Title: From James Madison to John Graham, 3 September 1809
From: Madison, James
To: Graham, John


Dear Sir
Montpellier Sepr 3. 1809.
The arrival of the Mail has just brought me yours of the 1st. inst: and with it the inclosed letters from Govr. Holmes. You will observe that he concurs with Mr. P. in three of the Selections; and that the two names on which he differs, stand first in the legislative nomination. I have signed the Commission, leaving the blanks to be filled; according to the Govrs. recommendation; substituting of course Mr. Montgomery for Mr. Sheilds rendered necessary by the appt. of the latter to the Attorneyship of the territory. Accept my friendly respects.
James Madison
